TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00818-CV



                                     In re Michael McGoldrick


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


                Relator Michael McGoldrick seeks to compel the trial court to rule on his motion to

obtain trial transcripts. McGoldrick has not provided us with a record to establish that he ever

presented such a motion to the trial court. See Tex. R. App. P. 52.7 (requiring relator to file certified

or sworn copy of every document material to claim for relief). A trial court has a ministerial duty

to consider and rule on motions properly filed and pending before it within a reasonable time. See

In re Layton, 257 S.W.3d 794, 795 (Tex. App.—Amarillo 2008, no pet.). However, in order to obtain

mandamus relief compelling the trial court to act on a motion, a relator must show that a motion

was actually brought to the trial court’s attention or presented for a ruling. See id.; Barnes v. State,

832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, no pet.). The relator has the burden

of providing a record establishing his right to mandamus relief. In re Mendoza, 131 S.W.3d 167,

168 (Tex. App.—San Antonio 2004, orig. proceeding). Because McGoldrick has not provided a

record supporting his claim to mandamus relief, the petition for writ of mandamus is denied without

prejudice. See Tex. R. App. P. 52.8(a).
                                         __________________________________________

                                         Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin

Filed: January 26. 2012




                                              2